Exhibit 10.8
 
EXCHANGE AGREEMENT


THIS EXCHANGE AGREEMENT (the “Agreement”) is dated as of June 4, 2014, by and
between MINERCO RESOURCES, INC., a Nevada Corporation, with headquarters located
at 20 Trafalgar Square, Suite 455, Nashua, New Hampshire 03063 (the “Company”)
and MSF International, Inc., a Belize Corporation, with an address at 15 2nd
Avenue, Buttonwood Bay, Belize City, Belize, Central America (the “Noteholder”).
 
WHEREAS:
 
A. The Company entered into a Convertible Promissory Note with Braeden Storm
Enterprises, Inc. in the principal amount of $60,000, dated July 19, 2013 (the
“Note”); and
 
B. The Noteholder acquired all right, title and interest to the Note in the
principal amount of $60,000 from Braeden Storm Enterprises, Inc. on April 1,
2014 (the “Assignment”); and
 
C. The Noteholder desires to receive shares of the Company’s Series B Preferred
Stock in exchange for the principal amount, accrued and unpaid interest owed and
other amounts owed to it in respect of the Note, with the number of shares of
Series B Preferred Stock to be issued to be calculated by dividing the sum of
principal amount, accrued and unpaid interest and other amounts on the Note by
$10.00 (the “Stated Value” of the Company’s Series B Preferred Stock); and  
 
D. The exchange of the Note for the Series B Preferred Stock will be made in
reliance upon the exemption from registration provided by Section 3(a)(9) of the
Securities Act of 1933, as amended (the “1933 Act”).
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:
 
1.           EXCHANGE.
 
1.1           Exchange. At the Closing, the Noteholder and the Company shall,
pursuant to Section 3(a)(9) of the 1933 Act, exchange the Note, dated July 19,
2013, in the principal amount of $60,000 together will all interest and other
amounts accrued thereon for the 75,000 shares of Series B Preferred Stock (which
number of shares of Series B Preferred Stock to be issued to be calculated by
dividing the sum of principal amount, accrued and unpaid interest and other
amounts on the Note by $10.00).
 
1.2           Closing. The issuance of the Series B Preferred Stock (the
“Closing”) shall occur at the offices of Gracin & Marlow, LLP in New York, New
York. The date and time of the Closing shall be 10:00 a.m., New York time, on
the first (1st) Business Day on which the conditions to the Closing set forth in
Sections 5 and 6 below are satisfied or waived (or such later date as is
mutually agreed to by the Company and the Noteholder).
 
1.3           Consideration. The Series B Preferred Stock shall be issued to the
Noteholder in exchange for the Note without the payment of any additional
consideration.
 
1.4           Delivery. In exchange for the Note, within three (3) business days
of receipt by the Company from the Noteholder (or its designee) of the original
copy of the Note,, the Company shall deliver or cause to be delivered to the
Noteholder the shares of Series B Preferred Stock being exchanged for the Note .
As of the Closing Date, the Note shall be null and void and any and all rights
arising thereunder shall be extinguished, including all dividend rights. The
Noteholder undertakes to deliver or cause to be delivered the Note to the
Company as soon as commercially practicable following the Closing
 
2.           COMPANY REPRESENTATIONS AND WARRANTIES.
 
The Company represents and warrants to the Noteholder that:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.1 Reporting Company Status.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada, and
has the requisite corporate power to own its properties and to carry on its
business as now being conducted.  The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary other than those jurisdictions in which the failure to
so qualify would not have a material and adverse effect on the business,
operations, properties, prospects or condition (financial or otherwise) of the
Company.  The Company has registered its Common Stock pursuant to Section 12 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).
 
2.2 Authorized Shares.  The Company has authorized the issuance of the shares of
Series B Preferred Stock and reserved for issuance, free from preemptive rights,
shares of Common Stock equal to the number of shares into which the shares of
Series B Preferred Stock convert (the “Underlying Shares”).  The Underlying
Shares have been duly authorized and, when issued upon conversion of the Series
B Preferred Stock will be duly and validly issued, fully paid and non-assessable
and will not subject the holder thereof to personal liability by reason of being
such holder.
 
2.3 Securities Purchase Agreement.  This Agreement and the transactions
contemplated hereby have been duly and validly authorized by the Company, this
Agreement has been duly executed and delivered by the Company and this
Agreement, when executed and delivered by the Company, will be, a valid and
binding agreement of the Company enforceable in accordance with its terms,
subject as to enforceability to general principles of equity and to bankruptcy,
insolvency, moratorium, and other similar laws affecting the enforcement of
creditors’ rights generally.
 
2.4 Non-contravention.  The execution and delivery of this Agreement by the
Company, the issuance of the Series B Preferred Stock, and the consummation by
the Company of the other transactions contemplated by this Agreement do not and
will not conflict with or result in a breach by the Company of any of the terms
or provisions of, or constitute a default under (i) the articles of
incorporation or by-laws of the Company; (ii) any indenture, mortgage, deed of
trust, or other material agreement or instrument to which the Company is a party
or by which it or any of its properties or assets are bound; (iii) to its
knowledge, any existing applicable law, rule, or regulation or any applicable
decree, judgment; or (iv) to its knowledge, order of any court, United States
federal or state regulatory body, administrative agency, or other governmental
body having jurisdiction over the Company or any of its properties or assets,
except such conflict, breach or default which would not have a material adverse
effect on the transactions contemplated herein. The Company is not in violation
of any material laws, governmental orders, rules, regulations or ordinances to
which its property, real, personal, mixed, tangible or intangible, or its
businesses related to such properties, are subject.
 
2.5 Approvals.  No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market is required to be obtained by the Company for the issuance and exchange
of the Series B Preferred Stock to the Noteholder as contemplated by this
Agreement, except such authorizations, approvals and consents that have been
obtained.


2.6 SEC Documents, Financial Statements.  The Company has filed on a timely
basis all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the
Exchange Act, including material filed pursuant to Section 13(a) or 15(d).  The
Company has not provided to the Noteholder any information which, according to
applicable law, rule or regulation, should have been disclosed publicly by the
Company but which has not been so disclosed, other than with respect to the
transactions contemplated by this Agreement.


As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the Act or the Exchange Act as the case may be
and the rules and regulations of the SEC promulgated thereunder and other
federal, state and local laws, rules and regulations applicable to such SEC
Documents, and none of the SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Documents comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC or other applicable rules and regulations with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements) and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).
 
 
 
2

--------------------------------------------------------------------------------

 


3.           NOTEHOLDER REPRESENTATIONS AND WARRANTIES.
 
As a material inducement to the Company to enter into this Agreement and
consummate the exchange contemplated hereby, the Noteholder represents, warrants
and covenants with and to the Company as follows:
 
3.1           Authorization and Binding Obligation. The Noteholder has the
requisite legal capacity, power and authority to enter into, and perform under,
this Agreement, and to receive the Series B Preferred Stock being issued to such
Noteholder hereunder and thereunder. The execution, delivery and performance of
this Agreement by such Noteholder and the consummation by such Noteholder of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate, partnership or similar action on the part of such
Noteholder and no further consent or authorization is required. This Agreement
has been duly authorized, executed and delivered. This Agreement constitutes the
legal, valid and binding obligations of the Noteholder, enforceable against the
Noteholder in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors'
rights and remedies and except as rights to indemnification and to contribution
may be limited by federal or state securities laws.
 
3.2           Beneficial Owner. With respect to the Note (i) the Noteholder
owns, good and marketable title to the Note, free and clear of any liens or
encumbrances and the Note has not been pledged to any third party; (ii) the Note
held by the Noteholder is not subject to any transfer restriction, other than
the restriction that they have not been registered under the 1933 Act and,
therefore, cannot be resold unless registered under the 1933 Act or in a
transaction exempt from or not subject to the registration requirements of the
1933 Act; (iii) the Noteholder has not entered into any agreement or
understanding with any person or entity to dispose of any of the Note  or the
dividends to be issued with respect to theNote; and (iv) at the Closing, the
Noteholder will convey to the Company good and marketable title to the Note,
free and clear of any security interests, liens, adverse claims, encumbrances,
taxes or encumbrances.
 
3.3              Sale or Transfer.  The Noteholder has not sold, assigned,
conveyed, transferred, mortgaged, hypothecated, pledged or encumbered or
otherwise permitted any lien to be incurred with respect to the Note or any
portion thereof.
 
3.4              Proceedings.  No proceedings relating to the Note are pending
or, to the knowledge of the Noteholder, threatened before any court, arbitrator
or administrative or governmental body that would adversely affect the
Noteholder’s right and ability to surrender and exchange the Note.
 
3.5              Conveyance.  The Noteholder has full legal and equitable title
to the Note, free and clear of all liens, pledges or encumbrances of any kind,
nature or description, with full and unrestricted legal power, authority and
right to enter into this Agreement and to transfer and deliver the Note to the
Company pursuant hereto, and upon delivery of the Note to the Company, Company
will be the owner of the Note, free and clear of all liens, claims, pledges or
encumbrances of any kind, nature or description. The exchange by the Noteholder
and the consummation of the transactions herein, does not by itself or with the
passage of time violate or infringe upon the rights of any third parties or
result or could reasonably result in any claims against the Noteholder or the
Company.
 
3.6              Action.  The Noteholder has taken no action that would impair
its ability to transfer the Note.
 
 
 
3

--------------------------------------------------------------------------------

 
 
3.7              Tax Consequences.  The Noteholder acknowledges that the
exchange of the Note may involve tax consequences to the Noteholder and that
this Agreement does not contain tax advice. The Noteholder acknowledges that it
has not relied and will not rely upon the Company with respect to any tax
consequences related to the exchange of the Note. The Noteholder assumes full
responsibility for all such consequences and for the preparation and filing of
any tax returns and elections which may or must be filed in connection with the
Note.
 
3.8           Reliance on Exemptions. The Noteholder understands that the shares
of Series B Preferred Stock  being issued in the exchange are being issued  in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws  provided by Section 3(a)(9) and that
the Company is relying in part upon the truth and accuracy of, and the
Noteholder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Noteholder set forth herein in order
to determine the availability of such exemptions and the eligibility of the
Noteholder to acquire the Series B Preferred Stock.
 
3.9           No Governmental Review. The Noteholder understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Series B
Preferred Stock or the fairness or suitability of the exchange with the Series B
Preferred Stock nor have such authorities passed upon or endorsed the merits of
the exchange of the Series B Preferred Stock.
 
3.10           No Conflicts. The execution, delivery and performance by the
Noteholder of this Agreement and the consummation by the Noteholder of the
transactions contemplated hereby will not (i) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Noteholder is a party or (ii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Noteholder, except in the case of clause (i) or (ii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Noteholder to perform its obligations
hereunder.
 
3.11           No Public Sale or Distribution.  The Noteholder (i) is acquiring
the Series B Preferred Stock and (ii) upon conversion of the Series B Preferred
Stock, will acquire the Underlying Shares, in each case, for its own account and
not with a view towards, or for resale in connection with, the public sale or
distribution thereof in violation of applicable securities laws, except pursuant
to sales registered or exempted under the Securities Act of 1933. The Noteholder
does not presently have any agreement or understanding, directly or indirectly,
with any person to distribute any of the shares of Series B Preferred Stock or
the Underlying Shares, for its own account and not with a view towards, or for
resale in connection with, the public sale of securities in violation of
applicable securities laws.
 
3.12           Information.  The Noteholder and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Series B
Preferred Stock which have been requested by the Noteholder.  The Noteholder and
its advisors, if any, have been afforded the opportunity to ask questions of the
Company. The Noteholder understands that its exchange of the Series B Preferred
Stock involves a high degree of risk. The Noteholder has sought such accounting,
legal and tax advice as it has considered necessary to make an informed decision
with respect to its acquisition of the Series B Preferred Stock.  .
 
3.13           Transfer or Resale. The Noteholder understands that: (i) the
shares of Series B Preferred Stock have not  been and are not being registered
under the Securities Act of 1933 or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder; (B) the Noteholder shall have delivered to the Company
(if requested by the Company) an opinion of counsel to the Noteholder, in a form
reasonably acceptable to the Company, to the effect that the shares of Series B
Preferred Stock to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration; or (C) the
Noteholder provides the Company with reasonable assurance that the shares of
Series B Preferred Stock  can be sold, assigned or transferred pursuant to Rule
144 or Rule 144A promulgated under the Securities Act of 1933 (or a successor
rule thereto) (collectively, “Rule 144”) and (ii) any sale of the shares of
Series B Preferred Stock  made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144.
 
 
 
4

--------------------------------------------------------------------------------

 
 

 
4.
COVENANTS.

 
4.1           Reasonable Best Efforts. The Company shall use its reasonable best
efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 5 of this Agreement. The Noteholder shall use its reasonable
best efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 6 of this Agreement.
 
4.2           Reservation of Shares. The Company shall take all action necessary
to at all times have authorized, and reserved for the purpose of issuance, no
less than the maximum number of shares of Common Stock issuable upon conversion
of the Series B Preferred Stock  (without taking into account any limitations on
the exercise of the Series B Preferred Stock).
 
4.3           Register. The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to the Noteholder), a register for the Series B Preferred Stock  in which
the Company shall record the name and address of the person in whose name the
Series B Preferred Stock have been issued (including the name and address of
each transferee) and the number of Common Stock shares issuable upon conversion
of the Series B Preferred Stock  held by such person. The Company shall keep the
register open and available, upon 24 hours prior written notice, during normal
business hours for inspection of any Noteholder or its legal representatives.

 
5.           MISCELLANEOUS.
 
5.1           Legends. The Noteholder acknowledges that the certificate(s)
representing the shares of Series B Preferred Stock shall each conspicuously set
forth on the face or back thereof a legend in substantially the following form:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR THE RULES AND REGULATIONS PROMULGATED THEREUNDER, OR
UNDER THE SECURITIES LAWS, RULES OR REGULATIONS OF ANY STATE; AND MAY NOT BE
PLEDGED, HYPOTHECATED, SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE ACT AND THE APPLICABLE STATE
SECURITIES LAWS, RULES OR REGULATIONS OR AN EXEMPTION THEREFROM DEEMED
ACCEPTABLE BY COUNSEL TO THE COMPANY.”
 
5.2           Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of Texas, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Texas or any other jurisdictions) that would cause the application of
the laws of any jurisdictions other than the State of Texas.
 
5.3           Arbitration.  Both parties shall resolve all disputes,
controversies and differences which may arise between the parties, out of or in
relation to or in connection with this Agreement, after discussion in good faith
attempting to reach an amicable solution.  Provided that such disputes,
controversies and differences remain unsettled after discussion between the
parties, both parties agree that those unsettled matter(s) shall be finally
settled by arbitration in Texas in accordance with the latest Rules of the
American Arbitration Association. Such arbitration shall be conducted by three
arbitrators appointed as follows: each party will appoint one arbitrator and the
appointed arbitrators shall appoint a third arbitrator.  If within thirty (30)
days after confirmation of the last appointed arbitrator, such arbitrators have
failed to agree upon a chairman, then the chairman will be appointed by the
American Arbitration Association.  The decision of the tribunal shall be final
and may not be appealed.  The arbitral tribunal may, in its discretion award
fees and costs as part of its award. Judgment on the arbitral award may be
entered by any court of competent jurisdiction, including any court that has
jurisdiction over either party or any of their assets. At the request of any
party, the arbitration proceeding shall be conducted in the utmost secrecy
subject to a requirement of law to disclose. In such case, all documents,
testimony and records shall be received, heard and maintained by the arbitrators
in secrecy, available for inspection only by any party and by their attorneys
and experts who shall agree, in advance and in writing, to receive all such
information in secrecy.
 
 
 
5

--------------------------------------------------------------------------------

 
 
5.4           Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together will constitute one and
the same Agreement.  This Agreement, to the extent delivered by means of a
facsimile machine or electronic mail (any such delivery, an “Electronic
Delivery”), shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person.  At the
request of any party hereto, each other party hereto shall re-execute original
forms hereof and deliver them in person to all other parties.  No party hereto
shall raise the use of Electronic Delivery to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of Electronic Delivery as a defense to the formation of a
contract, and each such party forever waives any such defense, except to the
extent such defense related to lack of authenticity.
 
5.5           Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
5.6           Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
5.7           Entire Agreement; Amendments. This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Noteholder, the Company, their affiliates and persons acting on
their behalf with respect to the matters discussed herein, and this Agreement,
contains the entire understanding of the parties with respect to the matters
covered herein and, except as specifically set forth herein, neither the Company
nor the Noteholder makes any representation, warranty, covenant or undertaking
with respect to such matters. No provision of this Agreement may be amended
other than by an instrument in writing signed by the Company and the Noteholder,
and any amendment to this Agreement made in conformity with the provisions of
this Section shall be binding upon the Noteholder.  No provision hereof may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought.
 
5.8           Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one business day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:
 
If to the Company:
 
Minerco Resources, Inc.
20 Trafalgar Square, Suite 455
Nashua, New Hampshire 03063
Attention: John F. Powers


with a copy (for informational purposes only) to:
 
 
 
6

--------------------------------------------------------------------------------

 


Gracin & Marlow, LLP
405 Lexington Avenue, 26th Floor
New York, New York 10174
Telephone: (212) 907-6457
Facsimile: (212) 208-4657
Attention: Leslie Marlow, Esq.




If to the Noteholder:
MSF International, Inc.
15 2nd Avenue, Buttonwood Bay
Belize City, Belize, Central America


with a copy (for informational purposes only) to: N/A


to its address and facsimile number set forth above, or to such other address
and/or facsimile number and/or to the attention of such other person as the
recipient party has specified by written notice given to each other party five
(5) days prior to the effectiveness of such change. Written confirmation of
receipt (A) given by the recipient of such notice, consent, waiver or other
communication; (B) mechanically or electronically generated by the sender's
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission; or (C) provided by an overnight
courier service shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from an overnight courier service in accordance with clause
(i), (ii) or (iii) above, respectively.
5.9           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Series B Preferred Stock. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Noteholder. The Noteholder may assign some or all of its
rights hereunder without the consent of the Company.
 
5.10           Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.
 
IN WITNESS WHEREOF, the Noteholder and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.
 

 
MINERCO RESOURCES, INC.
         
 
By:
/s/  John F. Powers        Name: John F. Powers        Title: Chief Executive
Officer           

 

 
NOTEHOLDER:
 
MSF INTERNATIONAL, INC.
         
 
By:
/s/ Marco Mena        Name: Marco Mena        Title: General Manager           

 
7
 
 
 
 
 